DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Applicant’s arguments about claim rejections 35 USC 103, filed 7/28/2021, have been fully considered and some are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Javitt et al. 

Response to Arguments
Applicant argues that Hammerly fails to describe or suggest, “execute a structured query language (SQL) script operation which combines the columns of 
Examiner respectfully submits that Hammerly discloses: “The view vwEntityAccess (without the Int) looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”) ([0203]).
Examiner interprets the view vwEntityAccess is created by joining/combining multiple columns from table A (first table) with columns in tables C and D (second tables) by constraints such as “A.OrgID = C.OrgID AND A.TargetEntityID = C.EntityID”. Examiner also interprets the view vwEntityAccess is created by combining multiple columns from table A (first table) with columns in tables C and D (second tables) by running SQL script above.
train a machine learning model based on the columns of features of raw data and the columns of derived features which are combined in the single table ([0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Hammerly and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning model can be trained to determine that a set of data values correspond to a particular data format (Javitt, [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerly (U.S. Publication Number 20090287737) in view of Javitt et al. (U.S. Publication Number 20190179936, hereinafter as Javitt).
Regrading to claim 1, Hammerly teaches a computing system comprising:
a processor configured to ([0106]: discussing about modern computers)
receive a plurality of tables corresponding to a plurality of features observed from a dataset for use in machine learning ([0202]-[0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”

identify columns of features of raw data within a first table from among the plurality of tables and columns of derived feature data within a second table from among the plurality of tables which has columns of data derived from the raw data ([0202]-[0203]: Examiner interprets the view vwEntityAccess is created by joining multiple columns from table A (first table) with columns in tables C and D (second tables) by constraints such as “A.OrgID = C.OrgID AND A.TargetEntityID = C.EntityID”),
execute a structured query language (SQL) script operation which combines the identified columns of features of the raw data within the first table and the columns of derived features within the second table in parallel to each other in a single table of features ([0202]-[0203]: Examiner interprets the view vwEntityAccess is created by combining multiple columns from table A (first table) with columns in tables C and D (second tables) by running SQL script above).
Hammerly does not explicitly teach train a machine learning model based on the columns of features of raw data and the columns of derived features which are combined in the single table.
Javitt teaches train a machine learning model based on the columns of features of raw data and the columns of derived features which are combined in the single table ([0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Hammerly and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning model can be trained to determine that a set of data values correspond to a particular data format (Javitt, [0031]).

Regrading to claim 3, Hammerly in view of Javitt teaches wherein the processor is configured to identify core columns of feature data that are extracted from the raw data stored within the first table and derived columns of features that are derived from the core columns of feature data and stored within the second table (Hammerly, [0202]-[0203]: discussing about the view vwEntityAccess will return information from multiple tables, with vwIntEntityAccess A being the primary/first table, and vwIntEntity C and vwIntAccessType D being second tables. Examiner interprets that the columns in the first table vwIntEntityAccess as claimed core columns, and columns in second tables vwIntEntity and vwIntAccessType as claimed derived columns).

Regrading to claim 4, Hammerly in view of Javitt teaches wherein the processor is configured to append the derived columns of features to the core columns of feature data in the single table of columns of features (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from table A (core columns) with columns in tables C and D (derived columns) as claimed append the derived columns of features to the core columns of feature data in the single table).

Regrading to claim 5, Hammerly in view of Javitt teaches wherein the processor is configured to simultaneously concatenate at least three columns of independent features from three different tables into the single table of columns of features based on a vertical union operator within the SQL script operation (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 

A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from tables A, C and D as claimed simultaneously concatenate at least three columns of independent features from three different tables into the single table).

Regrading to claim 6, Hammerly in view of Javitt teaches wherein the processor is configured to append X number of identified columns of features from a first table to Y number of identified columns of features from a second table to generate a total of X + Y number of columns of features in the single table of columns of features (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 

AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from tables A and C as claimed append X number of identified columns of features from a first table to Y number of identified columns of features from a second table).

Regrading to claim 7, Hammerly in view of Javitt teaches wherein the processor is further configured to simultaneously input the columns of features of raw data and the columns of derived features which are combined in the single table into the machine learning model during execution of the machine learning model to generate a trained machine learning model (Javitt, [0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).


Regrading to claim 8, Hammerly in view of Javitt teaches wherein the processor is further configured to transmit the columns of features of raw data and the columns of derived features which are combined in the single table to a training module configured to identify features for a machine learning problem (Javitt, [0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Hammerly and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning model can 

Claim 9 is essentially the same as claim 1 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 11 is essentially the same as claim 3 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 12 is essentially the same as claim 4 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 4 hereinabove. 
Claim 13 is essentially the same as claim 5 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 5 hereinabove. 
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is essentially the same as claim 7 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 7 hereinabove. 
Claim 16 is essentially the same as claim 8 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 8 hereinabove. 

Claim 19 is essentially the same as claim 3 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 20 is essentially the same as claim 5 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 5 hereinabove. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerly in view of Javitt, and further in view of Tseng et al. (20060184464, hereinafter as Tseng).
Regrading to claim 2, Hammerly in view of Javitt teaches the method as discussed in claim 1. Hammerly in view of Javitt do not explicitly teach wherein the processor is further configured to simultaneously extract the features of raw data and the derived features from an initial dataset and store the features of raw data and the derived features within the first and second tables, respectively.
However, Tseng teaches wherein the processor is further configured to simultaneously extract the features of raw data and the derived features from an initial dataset and store the features of raw data and the derived features within the first and second tables, respectively (the method may include extracting features at 202 from a record from, for example, the dataset for further analysis (fig. 2 and [0041]) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Hammerly and Javitt and with the teaching about extracting the features from the dataset of Tseng because it would be outputting a report representing the contents of the impact profile, the expertise profile, and the social profile (Tseng, [0061]).  
Claim 10 is essentially the same as claim 2 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 
Claim 18 is essentially the same as claim 2 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6167399 A by Hoang teaches the retrieval of data from a computerized database is optimized through the use of a join index. A denormalized base table is converted into a plurality of normalized tables and the join index for the normalized 
US 20080313355 A1 by Prasad teaches some or all of the synchronization attribute tables 430 may be combined into a single table ([0050]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

August 24, 2021